TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-22-00078-CV


                                  Kristie Thompson, Appellant

                                                 v.

                            Marshall Reddick Real Estate, Appellee




    FROM THE COUNTY COURT AT LAW NO. 1 OF WILLIAMSON COUNTY
  NO. 21-1501-CC1, THE HONORABLE BRANDY HALLFORD, JUDGE PRESIDING


                            MEMORANDUM OPINION


               Appellant’s brief was due on April 8, 2022. On April 25, 2022, this Court sent a
notice to appellant informing her that her brief was overdue and that failure to file a satisfactory
response by May 5, 2022, would result in dismissal of this appeal for want of prosecution. To
date, appellant has not filed a brief. Accordingly, we dismiss this appeal for want of prosecution.
See Tex. R. App. P. 42.3(b).



                                              __________________________________________
                                              Edward Smith, Justice

Before Chief Justice Byrne, Justices Kelly and Smith

Dismissed for Want of Prosecution

Filed: May 20, 2022